DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been reviewed by the examiner and entered of record in the file.
 2.	Claim 1 is amended. Claims 1-3, 5, 7-12, 14-20 and 23-26 are present in the application.  Claims 10, 11 and 17-20 were previously withdrawn from consideration as drawn to nonelected subject matter.

Previous Claim Rejections - 35 USC § 103
3.	Claims 1-3, 5, 7, 8 and 23-25 were previously rejected under 35 U.S.C. 103 as being unpatentable over Kim et al., Tumor Biol 2016, in view of Yasumoto et al., Anticancer Research 2004.
	Upon further consideration, Applicant’s arguments are persuasive in view of the amendment to clam 1, thus the previous obviousness rejection is withdrawn.
		
4.	Claims 9 and 14-16 were previously rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al., Anticancer Research 2004, in view of Kim et al., Tumor Biol 2016, as applied to claim 1, above, and further in view of Schweiger et al, WO 2015101971 A1. 
	Upon further consideration, Applicant’s arguments are persuasive in view of the amendment to clam 1, thus the previous obviousness rejection is withdrawn.
5.	Claim 12 was previously rejected under 35 U.S.C. 103 as being unpatentable over Yasumoto et al., Anticancer Research 2004, in view of Kim et al., Tumor Biol 2016, as applied to claim 1, above, and further in view of Weitz et al, Lancet 2005.
	 Upon further consideration, Applicant’s arguments are persuasive in view of the amendment to clam 1, thus the previous obviousness rejection is withdrawn.

6.	Accordingly, withdrawn claims 10, 11 and 17-20 are herein rejoined for examination.
	EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during interviews with Steven L. Highlander on March 7, 2022 and March 23, 2022.
8.	The application has been amended as follows: 
	CLAIM 1, line 2, after the term “subject” and before the term “comprising” 			please insert the following text:
		“in need thereof,”.	

	CLAIM 10, lines 1-2, please delete the recitation: “a coating to direct the ferric 			trimaltol to the small bowel or to the large bowel”, and replace with the 			following text:
		“an enteric coating”.

REASONS FOR ALLOWANCE
9.	In consideration of Applicant’s amendatory changes and cancellations, claims 1-3, 5, 7-12, 14-20 and 23-26 are allowable over the prior art, as newly renumbered claims 1-21.   The following is an examiners statement of reasons for allowance:
This invention is directed to the treatment of a gastrointestinal cancer or gastrointestinal tumor in a subject in need thereof, comprising administering to said subject at least 80 mg iron equivalent per day of a ferric trimaltol composition. While iron deficiency is prevalent in colorectal cancer patients (Wilson et al 2017), the limitation “in need thereof” adds awareness to the method of treating cancer in a subject with gastrointestinal cancer or a gastrointestinal tumor, even if said subject has the comorbidity of anemia. The prior art (Kim et al) reasonably suggest the antitumor effects of iron chelators in human gastric cancer cell lines, but do not disclose wherein the iron chelator is ferric trimaltol, nor the dosage of at least 80 mg iron equivalent per day of a ferric trimaltol composition. Thus one skilled in the art would not expect ferric trimaltol to be effective in the treatment of a gastrointestinal cancer or gastrointestinal tumor at a dosage of at least 80 mg iron equivalent.
The instant compounds were tested for anticancer activity against Caco2 human epithelial colorectal adenocarcinoma, Hutu 80 human epithelial duodenum adenocarcinoma cell line, and HT29 human epithelial colorectal adenocarcinoma cell 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/JANET L COPPINS/Examiner, Art Unit 1628   

/JARED BARSKY/Primary Examiner, Art Unit 1628